         Case 3:17-cv-06779-RS Document 262 Filed 08/28/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9

10                                                  No. 3:17-cv-06779-RS
     IN RE TEZOS SECURITIES LITIGATION              (Consolidated)
11
     This document relates to:                      CLASS ACTION
12
     ALL ACTIONS                                    ORDER AWARDING ATTORNEYS’
13                                                  FEES, LITIGATION EXPENSES,
                                                    AND AWARDS FOR PLAINTIFFS
14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
         Case 3:17-cv-06779-RS Document 262 Filed 08/28/20 Page 2 of 4




 1          WHEREAS, a Consolidated Complaint for Violations of the Federal Securities Laws is

 2   pending in this Court entitled In re Tezos Securities Litigation, No. 3:17-cv-06779-RS.
 3
            WHEREAS, by Order dated May 1, 2020 (the “Preliminary Approval Order”), this Court (a)
 4
     preliminarily approved the Settlement and the proposed forms and methods of providing Notice to
 5
     the Settlement Class; (b) provided Settlement Class Members with the opportunity to object to the
 6
     proposed Settlement and Plaintiffs’ Lead Counsel’s application for an award of attorneys’ fees and
 7

 8   litigation expenses; and (c) scheduled a hearing regarding final approval of the Settlement;

 9          WHEREAS, the Court conducted a hearing on August 27, 2020 (the “Settlement Fairness
10   Hearing”) to consider, among other things, (a) whether Lead Plaintiff and Plaintiffs’ Lead Counsel
11
     have adequately represented the interests of the Settlement Class; (b) whether the proposed
12
     Settlement on the terms and conditions provided for in the Stipulation is fair, reasonable, and
13
     adequate to the Settlement Class, and should be approved by the Court; and (c) whether the
14

15   application by Plaintiffs’ Counsel for an award of attorneys’ fees and litigation expenses should be

16   approved; and

17          WHEREAS, it appearing that due notice of the terms of the Settlement and Releases and the
18   Settlement Fairness Hearing has been given in accordance with the Preliminary Approval Order; the
19
     Parties having appeared by their respective attorneys of record; the Court having heard and
20
     considered evidence in support of Plaintiffs’ Counsel’s request for an award of attorneys’ fees and
21
     litigation expenses; the attorneys for the respective Parties having been heard; an opportunity to be
22

23   heard having been given to all other persons or entities requesting to be heard in accordance with the

24   Preliminary Approval Order; the Court having determined that notice to the Settlement Class was

25   adequate and sufficient; the Court having found that Plaintiffs’ Lead Counsel’s request for an award
26
     of attorneys’ fees and litigation expenses is fair, reasonable and adequate and otherwise being fully
27
     informed in the premises and good cause appearing therefore:
28   ORDER AWARDING LEAD COUNSEL’S ATTORNEYS’ FEES,
     REIMBURSEMENT OF LITIG. EXPENSES, AND SERVICE AWARDS FOR PLAINTIFFS                 -1
     CASE NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 262 Filed 08/28/20 Page 3 of 4




 1          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED this 28th

 2   day of August, 2020, as follows:
 3
            1.      Unless otherwise defined in this Order, the capitalized terms used herein shall have the
 4
     same meanings as set forth in the Stipulation of Settlement dated March 16, 2020 (ECF No. 246-1)
 5
     (“Settlement Agreement” or “Stipulation”), and filed with the Court.
 6

 7          2.      The Court has jurisdiction over the subject matter of this application and all matters

 8   relating thereto, including all members of the Class who have not timely and validly requested

 9   exclusion.
10          3.      The Court hereby awards Plaintiffs’ Counsel1 attorneys’ fees of one-third of the
11
     Settlement Fund or $8,333,333.33, plus litigation expenses in the amount of $203,017.93, together
12
     with the interest earned thereon for the same time period and at the same rate as that earned on the
13
     Settlement Fund until paid. The Court finds that the amount of fees awarded is fair and reasonable
14

15   under the “percentage-of-recovery” method given the substantial risks of non-recovery, the time and

16   effort involved, and the result obtained for the Class. The Court additionally finds that the costs and

17   expenses were reasonably incurred in the ordinary course of prosecuting this case and were necessary
18
     given its complex nature and broad scope.
19
            4.      Finally, the Court approves the following Plaintiff awards: Lead Plaintiff Trigon
20
     Trading Pty. Ltd. ($7,500), and additional Federal Plaintiffs Pumaro LLC ($7,500), Artiom Frunze
21
     ($7,500), Hayden Hsiung ($5,000), and Gijs Matser ($5,000), and to State Litigation Plaintiff Andrew
22

23   Baker ($5,000). The Court further approves reimbursement in the amount of $475 to Trigon Trading

24   Pty. Ltd. for costs and expenses directly related to their representation of the Settlement Class. These
25

26   1
      Plaintiffs’ Counsel are Block & Leviton LLP; Hung G. Ta, Esq. PLLC; Hagens Berman Sobol
27   Shapiro LLP; LTL Attorneys LLP; the Restis Law Firm, P.C.; Lite DePalma Greenberg, LLC; and
     State Lead Counsel Taylor-Copeland Law, and Robbins Geller Rudman & Dowd LLP.
28   ORDER AWARDING LEAD COUNSEL’S ATTORNEYS’ FEES,
     REIMBURSEMENT OF LITIG. EXPENSES, AND SERVICE AWARDS FOR PLAINTIFFS                 -2
     CASE NO. 3:17-CV-06779-RS
         Case 3:17-cv-06779-RS Document 262 Filed 08/28/20 Page 4 of 4




 1   awards are reasonable and justified given the time and effort expended and the work performed and

 2   the active participation in the litigation and settlement processes by the class representatives on behalf
 3
     of the members of the settlement class; the time the class representatives spent away from family,
 4
     friends, relationships, and work and other responsibilities while working on this matter on behalf of
 5
     the Settlement Class; the benefit to Settlement Class Members of Plaintiffs’ actions on their behalf;
 6

 7   and the length of this case.

 8          5.      The awarded attorneys’ fees and expenses and interest earned thereon shall immediately

 9   be paid to Plaintiffs’ Counsel subject to the terms, conditions and obligations of the Stipulation, and
10   in particular ¶ 7 thereof, which terms, conditions and obligations are incorporated.
11

12   IT IS SO ORDERED.

13
     DATED: August 28, 2020                           _______________________________________
                                                         ___________________________
                                                                                  ____
                                                                                  __ _ _______
                                                                                     __
14                                                    THEE HONORABLE RICHARD SEEBORG
                                                      UNITED STATES DISTRICT JUDGE
15

16
17

18

19

20

21

22

23

24

25

26
27

28   ORDER AWARDING LEAD COUNSEL’S ATTORNEYS’ FEES,
     REIMBURSEMENT OF LITIG. EXPENSES, AND SERVICE AWARDS FOR PLAINTIFFS                    -3
     CASE NO. 3:17-CV-06779-RS
